Citation Nr: 1027010	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-19 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent 
prior to August 25, 2008, and greater than 50 percent thereafter, 
for posttraumatic stress disorder (PTSD) with depression and 
anxiety. 

2.  Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy S. Hoseth


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in January 2007, a statement of the 
case was issued in June 2008, and a substantive appeal was 
received in June 2008.

In a July 2009 rating decision, the RO assigned a higher rating 
of 50 percent for the Veteran's service-connected PTSD with 
depression and anxiety, effective August 25, 2008.  As the 
maximum schedular rating was not assigned, this issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at an informal RO conference in November 
2008, and at a travel Board hearing before the undersigned 
Veterans Law Judge in May 2010.  Transcripts of these proceeding 
are associated with the claims file.  During the Board hearing, 
the Veteran submitted additional evidence and waived initial RO 
review in accordance with 38 C.F.R. § 20.1304.

In November 2008, the Veteran's representative stated that the 
Veteran was withdrawing his claim for entitlement to a 
compensable disability rating for bilateral hearing loss.  
Therefore, the Board finds that the representative's statement 
constituted a withdrawal of the Veteran's claim pertaining to 
bilateral hearing loss.




FINDINGS OF FACT

1.  The Veteran's service-connected PTSD results in a disability 
picture which more nearly approximates occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  The Veteran's service-connected 
PTSD is not manifested by occupational and social impairment, 
with deficiencies in most area, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work like setting); inability to 
establish and maintain effective relationships.

2.  In a November 2008 written communication, the Veteran's 
representative indicated that the Veteran wished to withdraw his 
appeal for entitlement to a compensable disability rating for 
bilateral hearing loss. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 50 
percent (but no higher) for the Veteran's service-connected PTSD 
have been met for the period under appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, 
Diagnostic Code 9411 (2009).

2.  The criteria for withdrawal of an appeal have been met for 
entitlement to a compensable disability rating for bilateral 
hearing loss, and the Board does not have appellate jurisdiction.  
38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims' (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in September 2005 and March 2006.  This notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence, as well as provided 
additional information regarding disability ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In any event, where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or address 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service 
treatment records, VA treatment records, and private treatment 
records are on file.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded medical examinations in connection with 
this appeal in September 2006 and April 2009.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports are 
thorough and contain sufficient detail so that the Board's 
evaluation of the Veteran's PTSD with depression and anxiety is a 
fully informed one.  Thus, the Board finds that further 
examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the appellant 
is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected PTSD with depression and anxiety 
has been rated by the RO under the provisions of 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Under this regulatory provision: a 
30 percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent disability rating is warranted if the Veteran 
experiences occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect, circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent disability rating is warranted if the Veteran 
experiences occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 
Vet. App. 436 (2002), stated that the symptoms listed in VA's 
general rating formula for mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The evaluation must be based on all 
evidence of record that bears on occupational and social 
impairment rather than solely on an examiner's assessment of the 
level of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  Although the extent of social impairment is a 
consideration in determining the level of disability, the rating 
may not be assigned solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According 
to the DSM-IV, a GAF score of 61-70 indicates some mild symptoms 
(e.g. depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  A GAF score of 41-50 indicates serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
A GAF score of 31-40 indicates some impairment in reality testing 
or communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g. 
depressed man avoids friends, neglects family, and is unable to 
work).

Factual Background and Analysis

The present appeal involves the Veteran's claim that the severity 
of his service-connected PTSD with depression and anxiety 
warrants a higher disability rating.  Historically, service 
connection was granted for the Veteran's PTSD with depression and 
anxiety in a November 2006 rating decision and assigned a 30 
percent disability rating, effective August 31, 2005.  
Subsequently, a July 2009 rating decision increased the 
disability rating from 30 percent to 50 percent, effective August 
25, 2008.  As the maximum schedular rating was not assigned, this 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993).

VA treatment records covering the time period from July 2005 to 
April 2010 reflect the Veteran's ongoing complaints of and 
treatment for his mental disorder.  In October 2005, the Veteran 
was provided a psychiatry initial consultation.  At this time, 
the Veteran reported that he recently became aware of his PTSD 
after seeing a counselor at a Vet Center.  The Veteran reported 
that the symptom that bothered him the most was being so 
irritable and getting easily upset.  He reported experiencing 
flashbacks in the past, but not so much currently.  He reported 
experiencing intrusive thoughts and nightmares, as well as being 
easily startled and hypervigilant.  The Veteran reported having 
difficulty concentrating.  The Veteran stated that he had no 
close friends, did not like crowds, avoided funerals and war 
movies, was upset about the current wars, and had survivor guilt.  
He reported often feeling depressed, but was not suicidal, and 
had some hopes for the future, although he could not really 
identify anything he enjoyed or was interested in.  The Veteran 
reported having a very close relationship with his wife, and 
stated that he would not have made it without her.  The Veteran 
reported recently retiring in May 2005, after working for the 
same company for 28 years, but that he just started working at a 
part-time job to keep busy.  The examiner stated that the 
Veteran's general appearance was clean neat, and that he was 
dressed appropriately.  The examiner found no retardation or 
hyperactivity with regard to psychomotor activity.  The Veteran's 
speech was coherent with regular rate and rhythm.  The Veteran's 
thought process was logical and goal oriented.  The Veteran's 
mood was described as neutral and his affect was full; he had no 
delusions, hallucinations, or other psychotic symptoms, and 
denied suicidal and homicidal ideations.  The Veteran's ability 
to sustain a focus and concentrate was intact during the 
interview.  The psychiatrist stated that the Veteran had insight 
into his illness and was able to understand situations and act 
appropriately.   The psychiatrist diagnosed the Veteran with PTSD 
and possible depression, and assigned a GAF score of 60.

VA treatment records document that the Veteran was assigned a GAF 
score of 60 on multiple occasions between October 2005 and 
February 2008.  He was assigned a GAF score of 52 in August 2008 
and February 2009.  Vet Center treatment records discuss the 
Veteran's symptomatology, including: irritability, flashbacks, 
sleep disturbance with nightmares and night sweats, excessive 
anxiety, intrusive thoughts, and emotional lability; however, 
they do not provide GAF scores.

The Veteran was afforded a VA examination in September 2006.  
During the examination, the Veteran reported that he coped with 
his stress for a long time, but that his symptoms had become 
worse after he retired.  The Veteran reported experiencing 
flashbacks in the past, continued nightmares and intrusive 
thoughts of Vietnam, but denied reliving events.  The Veteran 
reported feeling a sense of detachment and stated that he did not 
have any close friends.  He reported having significant problems 
in the past with outbursts which would occur over little things, 
but that these were better now.  He denied any legal history.  
The Veteran reported experiencing two distinct episodes of 
depression, both over 20 years ago, and that at that time he had 
suicidal ideation without any plan.  He denied hallucinations and 
delusions.  The Veteran reported that he was currently seeing a 
counselor at the VA and attended weekly group therapy.  The 
Veteran denied any prior psychiatric hospitalizations and suicide 
attempts.  The examiner stated that the Veteran was casually 
dressed and well groomed, pleasant and cooperative, made good eye 
contact, was alert and fully oriented.  The Veteran's psychomotor 
activity was normal.  The examiner found that the Veteran's mood 
was euthymic and affect was fairly full, speech was spontaneous 
and regular, thought processes were logical and goal directed, 
and insight and judgment were good.  The examiner diagnosed the 
Veteran with chronic PTSD and recurrent major depressive disorder 
in full remission.  The examiner assigned the Veteran a GAF score 
of 62.

In September 2008, VA received an opinion from a VA Vet Center 
readjustment counseling therapist who had treated the Veteran 
since July 2005.  The therapist stated that the Veteran has 
engaged in individual, family, and group therapy at the Vet 
Center.  The therapist stated that he was appalled at the low 
percentage (30 percent) the Veteran was assigned for his PTSD 
with depression and anxiety.  The therapist stated that the event 
from the Veteran's service continue to intrude upon his waking 
thoughts, invade his sleep in the form of nightmares, cause him 
to suffer strong guilt, and trigger panic attacks.  The therapist 
stated that the Veteran cannot discuss any aspects of a specific 
incident that occurred during his service without becoming 
tearful and even at times sobbing.  The therapist stated that the 
Veteran is a quiet man who has had the support of a loving wife 
and had worked for the same company for approximately 30 years, 
but these factors should not be held against him.  The therapist 
concluded that it would appear to be in the best interest of 
justice to raise the Veteran's rating.

In November 2008 the Veteran testified at a RO hearing.  During 
the hearing, the Veteran testified that his current symptoms 
included having intrusive thoughts, nightmares 3 or 4 times per 
week, panic attacks 3 or 4 times per week, and memory problems.  
The Veteran also testified that he was not able to have any 
relationships, except for with his wife.

The Veteran was afforded another VA examination in April 2009.  
During the examination, the Veteran reported seeing a VA 
psychologist every three months, unless a more urgent visit is 
requested, and individual counseling and group therapy at a Vet 
Center.  The Veteran reported experiencing intrusive thoughts 1 
to 5 times per day, lasting approximately 7 to 9 minutes, and are 
medium to severe in severity.  He reported 3 to 4 nightmares per 
week, and flashbacks approximately once per month, which are 
pretty severe.  He denied panic attacks, delusions, and 
hallucinations.  The Veteran reported needing to have the 
television on in order to be able to sleep.  He reported staying 
home a lot, and had no significant activities whatsoever, other 
than going out to eat with his wife, and going camping on 
occasion with his son and wife.  The Veteran's feeling of 
detachment or estrangement from others extended to his family 
members, other than the extremely close ones, such as his wife, 
son, and daughter.  The Veteran also reported being unable to 
have loving feelings toward people, other than his extremely 
close family members.  The Veteran reported a foreshortened 
future.  He reported experiencing irritability or outbursts of 
anger, difficulty concentrating, constant hypervigilance, and 
exaggerated startle response.  The Veteran denied any suicide 
attempts, but reported thinking about it a lot, with the last 
time 2 to 3 weeks ago.  He reported thinking about killing some 
people at times, which were related to his anger, but that these 
were only thoughts.  The Veteran reported that he lacks 
motivation to do things, such as shaving, but that due to 
requests from his wife he shaves every other day.  He reported no 
impairment of thought or communication when he concentrates.  

The examiner stated that the Veteran had good eye contact, good 
interaction, and no inappropriate behavior.  The Veteran was 
oriented x3 to person, place, and time.  The examiner did not 
note memory loss or impairment.  The examiner stated that the 
Veteran's speech was relevant, coherent, and goal oriented, but 
with evidence of illogical or obscure speech.  The Veteran denied 
ever being arrested or spending time in jail.  The examiner 
stated that since the September 2006 VA examination the Veteran 
was no longer able to work part-time due to his symptoms, and 
that his motivation has decreased substantially due to being more 
depressed.  The examiner stated that the Veteran's routine 
responsibilities of self care had also deteriorated.  The 
examiner stated that the Veteran's social and interpersonal 
relationships continued to remain non-existent, as they were 
before, except that the Veteran was even more isolated as he is 
confined to his home most of the time.  The examiner diagnosed 
the Veteran with PTSD and depressive disorder, not otherwise 
specified (NOS), and assigned a GAF score of 55.

VA treatment records document that the Veteran was assigned a GAF 
score of 50 on multiple occasions from May 2009.  Vet Center 
treatment records from September 2009 document that the Veteran 
reported experiencing hypervigilance and a flashback; an October 
2009 record documented a traumatic memory.  Treatment records 
also document that the Veteran is a caregiver for his wife, which 
takes a lot of energy and causes a lot of stress.

A February 2010 psychiatry note states that the Veteran reported 
a bad December and January due to a flare-up of his wife's 
illness, which consequently made his PTSD worse.  The Veteran 
reported that he had plans to go with his wife and grandson to 
Washington, D.C. and Pennsylvania (for visiting an old Army 
friend) during the summer.  The psychiatrist stated that the 
Veteran did not look very well put together, due to his hair 
getting long and greasy and clothes being too tight.  The 
psychiatrist stated that it was obvious that the Veteran had been 
under stress.  The psychiatrist stated that the Veteran had 
pretty good eye contact, his mood was okay, his affect was 
appropriate, and he was logical but perseverated a little bit.  
The Veteran continued to have a nervous laugh after many things 
he said.  The psychiatrist stated that the Veteran was not 
suicidal.  The psychiatrist found the Veteran's psychomotor 
activity to be mildly elevated, his judgment was adequate, and he 
had insight about his problems.  The psychiatrist assigned a GAF 
score of 50.

In May 2010 the Veteran testified at a Board hearing.  During the 
hearing, the Veteran testified that he believed his September 
2006 VA examination was not thorough or complete, since it was 
for too short of a period of time.  He testified that his 
symptoms were currently the same as they have always been, but 
they go up and down.  He also testified that "whatever the 
outcome, 50 or 70 percent, I should be paid back to the date I 
filed my claim," but still believes a 70 percent rating is 
warranted.  The Veteran testified that he could no long work due 
to his PTSD symptoms; he tried to work after he retired, but was 
unable, as his work triggered intrusive thoughts due to driving a 
country route.  The Veteran testified that he received Social 
Security Administration (SSA) benefits based on his age, and not 
due to any disability.  He testified that his medication was 
helping a little, and that he does not have a relationship with 
his siblings.

The Veteran has submitted multiple statements regarding the 
contention that the severity, as well as the symptomatology, of 
his mental disorder warrants a higher disability rating.  The 
Veteran's spouse, son, and daughter also wrote statements 
regarding the Veteran's symptomatology.

The Board again recognizes that the Court in Mauerhan stated that 
the symptoms listed in VA's general rating formula for mental 
disorders is not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  16 Vet. App. 436 (2002).  The Court also indicated in 
Mauerhan that without those examples, differentiating a 
30 percent evaluation from a 50 percent evaluation would be 
extremely ambiguous.  Id. at 442.

The evidence in this case shows that the Veteran has exhibited 
several symptoms listed under the criteria for a 30 percent 
rating, several which are listed under the criteria for a 50 
percent rating, and a few which are listed under the criteria for 
a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  For example, the Veteran's symptoms listed under the 
criteria for a 30 percent rating include: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  The Veteran's symptoms listed 
under the criteria for a 50 percent rating include: disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  Although 
the Veteran has some symptoms that are listed under the criteria 
for a 70 percent rating, his PTSD is not manifested by 
deficiencies in most areas.  The Veteran's symptoms listed under 
the criteria for a 70 percent rating include: suicidal ideation 
and difficulty in adapting to stressful circumstances (including 
work or work like setting).

The Board recognizes that the Veteran has received a wide range 
of GAF scores, from 50 to 62, which is indicative of some mild 
symptoms (for GAF scores of 61-70), moderate symptoms (for GAF 
scores of 51-60), and serious symptoms (for GAF scores of 41-50).  
Nevertheless, the Board notes that a GAF score reflects merely an 
examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of the 
appropriate disability rating.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996).  It is noted that a disability rating depends on 
evaluation of all the evidence, and an examiner's classification 
of the level of a psychiatric impairment, by words or by a GAF 
score, is to be considered but is not determinative of the 
percentage disability rating to be assigned.  38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (1995).  In addition, the Board notes that the 
Veteran testified in May 2010 that although his symptoms 
temporarily go up and down, they were the same as they have 
always been.

In this case, the Board finds that the record satisfactorily 
indicates that the Veteran's overall PTSD with depression and 
anxiety symptomatology reported in the medical evidence is 
essentially consistent with the types of symptoms listed for a 50 
percent rating.  Moreover, one of the Veteran's treating VA 
psychiatrists clearly supports a disability rating in excess of 
30 percent, as stated in his September 2008 letter.

After carefully reviewing the totality of the evidence and with 
consideration given to 38 C.F.R. § 4.7, the Board believes that 
the criteria for entitlement to a disability evaluation of 50 
percent, but no higher, for the Veteran's service-connected PTSD 
with depression and anxiety have been met.  Under the 
circumstances, the Board believes that a 50 percent disability 
rating is warranted during the entire period contemplated by the 
appeal; that is, from August 31, 2005.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

To be assigned a rating in excess of 50 percent, the Veteran must 
suffer from occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control; spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships.  A 
higher rating is also warranted when the Veteran suffers from 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living; 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

Based on a thorough review of the medical evidence of record, the 
Board must conclude that the preponderance of the evidence is 
against finding a disability rating of 70 percent or 100 percent.  
Although the Veteran attempted to show that he exhibited some of 
the symptoms outlined under the 70 percent criteria, such as: 
suicidal ideation and difficulty in adapting to stressful 
circumstances, the overall objective medical evidence of record 
showed that the Veteran did not exhibit deficiencies in most 
areas outlined as samples of the types of symptoms which would 
warrant a 70 percent rating.  The Board notes there is no 
persuasive evidence of obsessional rituals which interfere with 
routine activities.  It does not appear that he suffers near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively.  There is also no 
persuasive evidence of spatial disorientation, or inability to 
establish and maintain effective relationships.  The Board notes 
that the overall medical evidence showed that the Veteran's 
speech was typically logical and relevant, and his personal 
appearance and hygiene was generally maintained.

Although the evidence shows that the Veteran's PTSD with 
depression and anxiety symptoms include aggressiveness, suicidal 
and homicidal thoughts, irritability, and problems handling 
stress, the Veteran reported no history of violence and denied 
any arrests.  The Veteran's PTSD with depression and anxiety does 
not affect his ability to function independently, although it 
affects his motivation.  As noted in the medical evidence, the 
Veteran has been married for over 40 years, is able to maintain 
his relationship with his wife, is able to perform basic 
activities of daily living, and goes camping with others.  
Significantly, the Board notes that the Veteran is able to be his 
wife's caregiver, even though it seems to take significant effort 
and cause significant stress.  Moreover, the medical evidence 
shows that the Veteran was always alert and oriented to place and 
person.  There is no evidence of persistent delusions or 
hallucinations, which would also support a higher rating.  Thus, 
again, the overall objective characteristics described do not 
meet the criteria for a 70 percent or 100 percent disability 
rating.

The Board ultimately finds that the Veteran's PTSD with 
depression and anxiety symptoms do not result in a disability 
picture which more nearly approximates the criteria for either a 
70 percent or 100 percent rating under Diagnostic Code 9411.  As 
such, a rating in excess of 50 percent for service-connected PTSD 
with depression and anxiety is not warranted.

The Board also recognizes that the Veteran and the record may be 
understood to suggest impact of the service-connected PTSD with 
depression and anxiety on the Veteran's work functioning.  

Regarding employment, the Board observes that the Veteran worked 
for the same company for approximately 28 years, retired from 
that company in May 2005, temporarily worked at a part-time job 
in order to keep busy, and is currently unemployed and receiving 
SSA benefits based on age.  Therefore, in this case, the Board 
finds that the further consideration of the question of 
employability is not required.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  If the Veteran wishes to file a claim for a 
total rating based on individual unemployability due to service-
connected disabilities (TDIU), he may contact his Regional 
Office.  See Hatlestad v. Brown, 5 Vet. App. 524 (1993) (the 
central inquiry in determining whether a veteran is entitled to a 
TDIU is whether service- connected disabilities alone are of 
sufficient severity to produce unemployability).   The test of 
individual unemployability is whether a veteran, as a result of 
his service-connected disabilities alone, without regard to 
advancing age, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2009); Hatlestad, supra.

The Board notes that, in general, the schedular disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by 
the Veteran fit within the criteria found in Diagnostic Code 
9411.  In short, the rating criteria contemplate not only his 
symptoms but the severity of his disability.  For these reasons, 
referral for extraschedular consideration is not warranted. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
disability rating in excess of 50 percent for PTSD with 
depression and anxiety.

The Veteran may always initiate a claim for an increased rating 
in the future if there is an increase in the severity of his 
mental health disability.

Withdrawn Appeal

In a November 2008 written communication, the Veteran's 
representative indicated that the Veteran wished to withdraw his 
appeal for entitlement to a compensable disability rating for 
bilateral hearing loss.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  Further, a 
Substantive Appeal may be withdrawn in writing at any time before 
the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2009).  Except for appeals withdrawn on the record at a hearing, 
appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) 
(2009).  At his hearing before the Board in May 2010, the Veteran 
indicated that the sole issue was that of the rating for PTSD.  
Accordingly, the claim of entitlement to a compensable disability 
rating for bilateral hearing loss is dismissed.





ORDER

Entitlement to a 50 percent disabling rating (but no higher) is 
warranted for PTSD with depression and anxiety, effective from 
August 31, 2005.  To this extent, the appeal is granted in part, 
subject to laws and regulations applicable to payment of VA 
monetary benefits.

The issue of entitlement to a compensable disability rating for 
bilateral hearing loss is dismissed.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


